       Case 5:18-cv-02813-EJD Document 166 Filed 11/26/19 Page 1 of 5



 1    Daniel C. Girard (SBN 114826)                       Penelope A. Preovolos (SBN 87607)
      Jordan Elias (SBN 228731)                           Claudia M. Vetesi (SBN 233485)
 2    Angelica M. Ornelas (SBN 285929)                    Margaret E. Mayo (SBN 259685)
      Simon S. Grille (SBN 294914)                        MORRISON & FOERSTER LLP
 3    GIRARD SHARP LLP                                    425 Market Street
      601 California Street, Suite 1400                   San Francisco, California 94105-2482
 4    San Francisco, California 94108                     Telephone: (415) 268-7000
      Telephone: (415) 981-4800                           Facsimile: (415) 268-7522
 5    Facsimile: (415) 981-4846                           ppreovolos@mofo.com
      dgirard@girardsharp.com                             cvetesi@mofo.com
 6    jelias@girardsharp.com                              mmayo@mofo.com
      aornelas@girardsharp.com
 7    sgrille@girardsharp.com                             Purvi G. Patel (SBN 270702)
                                                          MORRISON & FOERSTER LLP
 8    Steven A. Schwartz (pro hac vice)                   707 Wilshire Boulevard
      Benjamin F. Johns (pro hac vice)                    Los Angeles, California 90017-3543
 9    Andrew W. Ferich (pro hac vice)                     Telephone: (213) 892-5200
      Beena M. McDonald (pro hac vice)                    Facsimile: (213) 892-5454
10                                                        ppatel@mofo.com
      CHIMICLES SCHWARTZ KRINER
11    & DONALDSON-SMITH LLP                               Counsel for Defendant Apple Inc.
      One Haverford Centre
12    361 W. Lancaster Avenue
      Haverford, Pennsylvania 19041
13    Telephone: (610) 642-8500
      Facsimile: (610) 649-3633
14    sas@chimicles.com
      bfj@chimicles.com
15    awf@chimicles.com
      bmm@chimicles.com
16
      Interim Class Counsel
17
      [Additional counsel listed on signature page]
18

19
                                  UNITED STATES DISTRICT COURT
20                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
21

22                                                     Case No.: 5:18-cv-02813-EJD-VKD
       IN RE: MACBOOK KEYBOARD
23     LITIGATION                                      STIPULATION AND [PROPOSED] ORDER
                                                       EXTENDING DEFENDANT APPLE INC.’S
24                                                     DEADLINE TO ANSWER THE FIRST
                                                       AMENDED CONSOLIDATED CLASS
25                                                     ACTION COMPLAINT PURSUANT TO
                                                       FRCP 12(a)(4)(A)
26
                                                       Hon. Edward J. Davila
27
                                                       Consol. Compl. Filed: October 11, 2018
28                                                     Am. Consol. Compl. Filed: May 13, 2019


                  STIPULATION AND [PROPOSED] ORDER EXTENDING APPLE’S DEADLINE TO ANSWER THE FAC
     sf-4143834
           Case 5:18-cv-02813-EJD Document 166 Filed 11/26/19 Page 2 of 5



 1            Plaintiffs Kyle Barbaro, Joseph Baruch, Steve Eakin, Lorenzo Ferguson, Benjamin
 2   Gulker, Michael Hopkins, Adam Lee, Kevin Melkowski, and Zixuan Rao and Defendant Apple
 3   Inc., by and through their respective counsel, stipulate as follows:
 4            WHEREAS, on November 22, 2019, the Court entered an Order denying Apple’s
 5   motion to dismiss Plaintiffs’ First Amended Consolidated Class Action Complaint (“FAC”)
 6   (ECF No. 164);
 7            WHEREAS, pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), Apple’s deadline
 8   to file its answer to the FAC is December 6, 2019;
 9            WHEREAS, pursuant to Federal Rule of Civil Procedure 12(a)(4)(A) and Local Rule 6-
10   2, the parties have agreed, subject to the Court’s approval, to extend Apple’s deadline to answer
11   the FAC by twelve (12) days, to and including December 18, 2019 (Declaration of Purvi G.
12   Patel (“Patel Decl.”) ¶ 2);
13            WHEREAS, taking into account the intervening Thanksgiving holiday, the extension
14   will provide Apple sufficient time to analyze the allegations in Plaintiffs’ 312-paragraph FAC
15   and prepare its answer (Patel Decl. ¶ 3);
16            WHEREAS, in the event the Court has not reviewed and ruled on this stipulation on or
17   before Apple’s current deadline to respond to the FAC, Plaintiffs agree not to seek entry of
18   default, move for a default judgment, or take the position that Apple has waived or forfeited any
19   rights with respect to its responsive pleading;
20            WHEREAS, this stipulation is not being made for delay or for any other improper
21   purpose;
22            WHEREAS, the extension of time for Apple to respond to the FAC will not alter the
23   date of any event or deadline already fixed by the Court;
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       2
                  STIPULATION AND [PROPOSED] ORDER EXTENDING APPLE’S DEADLINE TO ANSWER THE FAC
     sf-4143834
       Case 5:18-cv-02813-EJD Document 166 Filed 11/26/19 Page 3 of 5



 1          THEREFORE, IT IS HEREBY AGREED AND STIPULATED, subject to the Court’s
 2   approval, that the deadline for Apple to answer the FAC will be December 18, 2019.
 3

 4   Dated: November 26, 2019                              Respectfully submitted,
 5
      By: /s/ Daniel C. Girard                             By: /s/ Purvi G. Patel
 6        Daniel C. Girard                                 Penelope A. Preovolos (SBN 87607)
          Jordan Elias                                     Claudia M. Vetesi (SBN 233485)
 7        Angelica M. Ornelas                              Margaret E. Mayo (SBN 259685)
          Simon S. Grille                                  MORRISON & FOERSTER LLP
 8        GIRARD SHARP LLP                                 425 Market Street
 9        601 California Street, Suite 1400                San Francisco, California 94105-2482
          San Francisco, California 94108                  Telephone: (415) 268-7000
10        Telephone: (415) 981-4800                        Facsimile: (415) 268-7522
          Facsimile: (415) 981-4846                        ppreovolos@mofo.com
11        dgirard@girardsharp.com                          cvetesi@mofo.com
          jelias@girardsharp.com                           mmayo@mofo.com
12        aornelas@girardsharp.com
13        sgrille@girardsharp.com                          Purvi G. Patel (SBN 270702)
                                                           MORRISON & FOERSTER LLP
14         Steven A. Schwartz (pro hac vice)               707 Wilshire Boulevard
           Benjamin F. Johns (pro hac vice)                Los Angeles, California 90017-3543
15         Andrew W. Ferich (pro hac vice)                 Telephone: (213) 892-5200
           Beena M. McDonald (pro hac vice)                Facsimile: (213) 892-5454
16
           CHIMICLES SCHWARTZ                              ppatel@mofo.com
17         KRINER & DONALDSON-SMITH
           LLP                                             Attorneys for Defendant Apple Inc.
18         361 W. Lancaster Avenue
           Haverford, Pennsylvania 19041
19         Telephone: (610) 642-8500
           Facsimile: (610) 649-3633
20
           sas@chimicles.com
21         bfj@chimicles.com
           awf@chimicles.com
22         bmm@chimicles.com
23         Interim Class Counsel
24
           Robert C. Schubert
25         Willem F. Jonckheer
           Miranda P. Kolbe
26         Noah M. Schubert
           SCHUBERT JONCKHEER &
27         KOLBE LLP
28         3 Embarcadero Ctr., Ste. 1650

                                                       3
                  STIPULATION AND [PROPOSED] ORDER EXTENDING APPLE’S DEADLINE TO ANSWER THE FAC
     sf-4143834
       Case 5:18-cv-02813-EJD Document 166 Filed 11/26/19 Page 4 of 5



 1         San Francisco, California 94111
           Telephone: (415) 788-4220
 2         Facsimile: (415) 788-0161
 3         rschubert@sjk.law
           wjonckheer@sjk.law
 4         mkolbe@sjk.law
           nschubert@sjk.law
 5
           E. Michelle Drake
 6         Joseph C. Hashmall
 7         BERGER & MONTAGUE, P.C.
           43 SE Main Street, Suite 505
 8         Minneapolis, MN 55414
           Telephone: (612) 594-5999
 9         Facsimile: (215) 875-4604
           emdrake@bm.net
10
           jhashmall@bm.net
11
           Esfand Nafisi
12         MIGLIACCIO & RATHOD LLP
           388 Market Street, Suite 1300
13         San Francisco, California 94111
           enafisi@classlawdc.com
14

15         Plaintiffs’ Executive Committee

16

17
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
18

19
                November 26
     Date: _____________________, 2019
20                                                         ___________________________
21                                                         Hon. Edward J. Davila
                                                           United States District Judge
22

23

24

25

26

27

28

                                                       4
                  STIPULATION AND [PROPOSED] ORDER EXTENDING APPLE’S DEADLINE TO ANSWER THE FAC
     sf-4143834
       Case 5:18-cv-02813-EJD Document 166 Filed 11/26/19 Page 5 of 5



 1                                          ECF ATTESTATION
 2          I, Purvi G. Patel, am the ECF User whose ID and password are being used to file the
 3   foregoing document. I attest under penalty of perjury that concurrence in the filing of this
 4   document has been obtained from, Daniel C. Girard, Interim Class Counsel, and I shall maintain
 5   records to support this concurrence for subsequent production for the Court if so ordered or for
 6   inspection upon request by a party.
 7

 8    Dated: November 26, 2019                          MORRISON & FOERSTER LLP

 9
                                                        By: /s/ Purvi G. Patel
10                                                              Purvi G. Patel
                                                              Attorneys for Defendant
11                                                            Apple Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       5
                  STIPULATION AND [PROPOSED] ORDER EXTENDING APPLE’S DEADLINE TO ANSWER THE FAC
     sf-4143834
